


Exhibit 10.59


Letter Agreement, dated June 23, 2009, between Orbitz Worldwide, Inc. and Roger
Liew




June 23, 2009


Roger Liew


Dear Roger:


On behalf of Orbitz Worldwide, Inc. (together with its subsidiaries,
collectively, the “Company”), I am pleased to confirm our offer to you a
position as Vice President of Technology, based in Chicago, Illinois, and
reporting to a to be named Chief Technology Officer. Your start date will be
June 15, 2009. Your annual salary will be $225,000 with a bi-weekly pay rate of
$8653.85.


You will be eligible to participate in the Company's annual incentive bonus plan
(the “Bonus Plan”) provided that you are actively employed by and in good
standing with the Company and subject to the other terms, conditions and
eligibility requirements of the Bonus Plan. Your target bonus percentage for
purposes of the Bonus Plan will be 30% of your eligible earnings (as defined in
the Bonus Plan). Bonus payments under the Bonus Plan are determined based on
your target bonus percentage and eligible earnings during the relevant plan
period, as well as the achievement of company financial objectives and
individual performance, subject to such other terms, conditions and criteria as
the Compensation Committee (the “Compensation Committee”) of the Orbitz
Worldwide, Inc. Board of Directors may determine in its sole discretion.


A recommendation will be made by management to the Compensation Committee at its
next quarterly meeting to approve a new hire equity grant consisting of 100,000
restricted stock units.  All grants of equity awards are subject to approval by
the Committee in its sole discretion and are subject to such terms and
conditions (including with respect to vesting and continued service) as may be
established by the Compensation Committee in its sole discretion, and/or as are
required under the Orbitz Worldwide, Inc. 2007 Equity and Incentive Plan, as
amended.


Prior to beginning employment with the Company, you will need to establish your
U.S. employment eligibility as well as your identity. Examples of proper
identification include a passport, or a valid driver's license and social
security card; alternate acceptable documents are stated on the enclosed list.
You will need to bring this identification with you on your first day of
employment.


On your first day in the Chicago office, please report to 500 W. Madison
Chicago, IL, 9th floor lobby area at 8:30 a.m. and contact me at 312-894-6962.
We will work with you to schedule time to provide an introduction to Orbitz
Worldwide and an overview of your employee benefits. Health and welfare benefits
will begin on the first day of the month following your first day of employment.
You will also receive a brief tour of the facilities, and we will obtain your
signature indicating your agreement to comply with the Company's core policies.


Please indicate your acceptance of this offer of employment by signing the
enclosed copy and bringing it with the enclosed I-9 Form and Personal Data Form
to Human Resources on your first day of employment. Per the Company's standard
policy, this letter is not intended nor should it be considered as an employment
contract for a definite or indefinite period of time. Employment with the
Company is at will, and either you or the Company may terminate employment at
any time, with or without cause. Any claim or controversy arising out of or
relating to this offer letter or your employment (or termination of employment)
with the Company shall be governed by the laws of the State of Illinois.


You represent and affirm that you do not have any non-competition,
non-solicitation, restrictive covenant or other similar agreement or contract
that will or may restrict or limit in any way your ability to perform the duties
of the position you have been offered with the Company, and that the Company's
offer of employment is contingent upon this representation by you. In addition,
the Company requires that you comply with any confidentiality obligations you
have to your current and any former employers.


Additionally, due to the nature of your position, you will have access to
certain proprietary and/or confidential information related to the affairs,
business, results of operations, accounting methods, practices and procedures,
potential acquisitions, financial condition, clients, customers, and other
relationships of the Company. By signing below, you agree to comply with the
covenants contained in the attached Addendum concerning non-competition and
non-solicitation and other matters, including following the termination of your
employment with the Company.


If these terms are acceptable to you, please sign this letter below and fax it
to (312) 803-0006, along with the Personal Data Form. If we do not receive your
acceptance by 5:00 pm Central Time on Friday, June 12, 2009, this offer will
expire.

1

--------------------------------------------------------------------------------






We are excited that you are joining our organization and look forward to having
you as part of the Orbitz Worldwide team. If there is anything further I can do
to assist you, please do not hesitate to contact me at 312-260-2453.




Regards,


/s/ Kristin Dickey
Kristin Dickey
Human Resources Director
Orbitz Worldwide




Understood and accepted:


/s/ Roger Liew
2 July 2009
Roger Liew
Date





CC:    Paul Wolfe
Jim Shaughnessy
Barney Harford

2